ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
On July 21, 1994, the Indiana Supreme Court Disciplinary Commission filed a "Verified Complaint for Disciplinary Action" in this case. Thereafter, the respondent, Brad Angleton, tendered his "Affidavit of Resignation" pursuant to Ind. Admission and Discipline Rule 28, Section 17.
Having reviewed these matters, this Court now finds that the respondent's affidavit meets the necessary elements of Ad-mis.Dise.R. 28(17), that the resignation should be accepted, and that, accordingly, all other proceedings in this case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of Brad Angleton is accepted, that he is hereby removed as a member of the Bar of this State, and that the Clerk of this Court is directed to strike his name from the roll of attorneys. The respondent must comply with the provisions of Admis.Disc.R. 23(4) in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, by reason of this Order accepting the respondent's resignation, all issues not previously adjudicated in this proceeding are now concluded.
The Clerk of this Court is directed to give notice of this Order in accordance with Ad-mis.Disc.R. 23(8)(d), governing disbarment and suspension.
/s) Randall T. Shepard RANDALL T. SHEPARD, Chief Justice of Indiana
All Justices coneur.